DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
4.	The examiner contends that the drawings submitted on 01/27/2020 are acceptable for examination proceedings.

Response to Arguments
5.	Applicant's arguments filed have been fully considered but they are not persuasive. 
 	On page 9 of the remarks, the Applicant argued that the Bostick et al. reference does not disclose a gap adjustment part that comes into contact with the print object. However, the claim language as currently presented does not exclude a landing support that keeps the printing object at a specific (predetermined) distance from the print head. The claim language as currently presented does not disclose whether the gap adjustment part can change the gap by increments in the order of the micrometer either. Furthermore, the claim language does not 
 	The current claim language can be construed to mean that the gap is fixed so as to achieve micrometer precision of the print head resolution and not as the gap being varied at micrometer increments.
 	The Applicant also argued that in Bostick et al. reference is silent about the print head being movable in two different directions orthogonal to each other. This argument is now moot in view of the Neustadt reference as will be shown in the Office Action below. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 1, 6, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koyata (US Pub. Nº 2017/0291439), in view of Bostick et al. (US Pub. Nº 2017/0190104).

9.	Regarding independent claim 1: Koyata disclosed a printer comprising: 

 	a print head, mounted in the flying object ([0019], line 1; also see Fig. 2, reference 21a), that prints a desired image in a non-contact state on a print object which the flying object has approached ([0019], lines 1-2; [0023], lines 1-5),
 	wherein, the flying object has a body part ([0015], line 1; also see Fig. 2, reference 11), and a drive part, mounted in the body part, that flies the body part ([0015], line 1; also see Fig. 2, the ensemble of the propulsion units 13 and the propellers 14), 
 	wherein the print head is attached to a predetermined position of the body part ([0021], lines 1-2; also see Fig. 2 which shows the print head 21a attached to the body part 11), 
 	wherein the printer further comprises a controller that drives the print head while moving the flying object and at the same time maintaining a distance between the flying object and the print object at a predetermined value ([0015], lines 4-7 and [0023], lines 1-5).
 	Koyata is silent about wherein the printer further comprises a gap adjustment part, attached to the body part, that comes into contact with the print object upon image printing, to maintain the distance between the print head and the print object at the predetermined value.
 	Bostick et al. disclosed a print head, mounted on a flying object ([0070], lines 4-6; also see Fig. 4A, reference 478), comprising a gap adjustment part, attached to the bod part, that comes into contact with the print object upon image printing, to maintain the distance between the print head and the print object at the predetermined value ([0072], lines 1-2; also see Fig. 4A, reference 482).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bostick et al. with those of Koyata by contacting the surface of the object to be printed with a gap adjustment part in order to maintain the head-to-substrate distance constant and improve the print quality.



11.	Regarding claim 10: The combination of Koyata and Bostick et al. disclosed the printer according to claim 1, further comprising: a camera that obtains an image of the print object; and an image sensor that detects a pattern of the print object, wherein the controller previously holds the pattern of the print object as a target, compares the image of the print object obtained with the camera with the pattern to specify a print position, moves the flying object to the print position, and controls the flying object and the print head so as to scan the print object with the image sensor and print the image in a position where the pattern has been detected (Koyata [0022], lines 1-2; [0030], lines 1-5 and [0046], lines 1-4).

12.	Regarding claim 16: The combination of Koyata and Bostick et al. disclosed the printer according to claim 1, wherein the gap adjustment part comprises a bar-shaped member having the same length as the predetermined value of the distance between the print head and the print object (Bostick et al. Fig. 4A, reference 482 as an example of a bar-shaped gap adjustment part).

13.	Regarding claim 17: The combination of Koyata and Bostick et al. disclosed the printer according to claim 16, wherein the bar-shaped member of the gap adjustment part is configured to produce µm-level print accuracy by the print head (Koyata [0019], lines 3-6; the print head 21a is an inkjet printhead, therefore is capable of µm-level print accuracy as commonly known in the art).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Koyata (US Pub. Nº 2017/0291439), in view of Bostick et al. (US Pub. Nº 2017/0190104) as applied to claims 1, 6, 10, 16 and 17 above, and further in view of Neustadt (US Pub. Nº 2017/0209885).

15.	Regarding claim 14: The combination of Koyata and Bostick et al. disclosed the printer according to claim 1. 	The combination of Koyata and Bostick et al. is silent about the printer according to claim 1, wherein the print head is configured to be moved linearly during printing by a printing moving mechanism to print the desired image on the print object without moving the flying object during printing.
Neustadt disclosed a printer comprising a flying object ([0051], line 1; also see Fig. 3, reference 200), a print head mounted in the flying object ([0052], line 1; also see Fig. 3, reference 240), wherein the print head is configured to be moved linearly during printing by a printing moving mechanism to print the desired image on the print object without moving the flying object during printing ([0052], lines 1-6; also see Fig. 3, reference 250).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neustadt with those of Koyata by providing a linear scanning mechanism for the print head in order to improve the printing speed of the printer by increasing a surface coverage of the printer for each flying position it maintains.
	
16.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koyata (US Pub. Nº 2017/0291439), in view of Bostick et al. (US Pub. Nº 2017/0190104) as applied to claims 1, 6, 10, 16 and 17 above, and further in view of Bodin et al. (US Pub. Nº 2005/0090945).

17.	Regarding claim 9: The combination of Koyata and Bostick et al. disclosed the printer according to claim 1.

 	Bodin et al. disclosed an unmanned flying vehicle (Fig. 1, reference 100), wherein a controller controls the flying object so as to follow a shortest moving route ([0127], lines 1-5; also see Figs. 13 and 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bodin et al. with those of the combination of Koyata and Bostick et al. by controlling the flying object to follow the shortest route during printing in order to save on battery power and improve on the autonomy of the flying object/print head.

18.	Claims 11, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koyata (US Pub. Nº 2017/0291439), in view of Neustadt (US Pub. Nº 2017/0209885).

19.	Regarding independent claim 11: Koyata disclosed a printer comprising: 
a flying object ([0013], lines 3-5; also see Fig. 2); and 
a print head, mounted in the flying object ([0019], line 1; also see Fig. 2, reference 21a), that prints a desired image in a non-contact state on a print object which the flying object has approached ([0019], lines 1-2; [0023], lines 1-5), 
wherein the flying object has a body part ([0015], line 1; also see Fig. 2, reference 11), and a drive part, mounted in the body part, that flies the body part ([0015], line 1; also see Fig. 2, the ensemble of the propulsion units 13 and the propellers 14), 
wherein the printer further comprises a controller that drives the print head while moving the print head and at the same time fixing the position of the flying object with respect to the print object ([0015], lines 4-7 and [0023], lines 1-5).

Neustadt disclosed a printer comprising a flying object ([0051], line 1; also see Fig. 3, reference 200), a print head mounted in the flying object ([0052], line 1; also see Fig. 3, reference 240), wherein the print head is mounted in the flying object to be arbitrarily movable in two different directions orthogonal to each other in a plane with respect to the body part ([0052], lines 1-6; also see Fig. 3, reference 250).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neustadt with those of Koyata by providing a X-Y scanning mechanism for the print head in order to improve the printing speed of the printer by increasing a surface coverage of the printer for each flying position it maintains.

20.	Regarding claim 4: The combination of Koyata and Neustadt disclosed the printer according to claim 11, wherein upon image printing, the controller controls the drive part so as to maintain the distance between the flying object and the print object at the predetermined value (Koyata [0053], lines 1-6).

21.	Regarding claim 13: The combination of Koyata and Neustadt disclosed the printer according to claim 11, wherein the controller drives the print head to print on the print object while controlling movement of the flying object to maintain a fixed distance between the print head and the print object at a predetermined value without contacting the flying object to the print object (Koyata [0023], lines 1-5).

Allowable Subject Matter
22.	Claims 7, 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

23.	Claim 12 is allowed.

Conclusion
24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
25.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
27.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

29.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853